Citation Nr: 0916066	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  02-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Private Attorney, Mark R. 
Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
schizophrenia.  

The Veteran testified at a Travel Board hearing before the 
undersigned in May 2003.  A transcript of that hearing is of 
record.  

In March 2004, the Board remanded the instant claim for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and for further development of the claim.  In February 
2006, the Board denied the claim on the merits.  The Veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (CAVC), which in a June 2008 Order, vacated the 
February 2006 Board decision and remanded the case for 
readjudication consistent with the decision.  Unfortunately, 
this case is not ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the Veteran's attorney submitted new 
evidence consisting of a VA medical opinion and clinical 
findings, dated that same month, for the express purpose of 
establishing a medical nexus in the claim.  This evidence was 
not accompanied by a waiver of initial consideration by the 
agency of original jurisdiction (AOJ).  



In February 2009, the Board notified the Veteran's attorney 
in writing that the evidence was not previously considered by 
the AOJ.  He was informed that if he wished to have the Board 
review the newly submitted evidence without having it 
remanded to the AOJ for initial review, he needed to submit a 
waiver in writing within 45 days.  To date, a response has 
not been received.  Hence, the Board must remand the claim.  
See 38 C.F.R. § 20.1304 (2008).

Accordingly, the case is REMANDED for the following action:

1.	All up-to-date VA and private treatment 
records relating to evaluation and/or 
treatment for a psychiatric disorder 
should be obtained for inclusion in the 
record.

2.	The AOJ should readjudicate the claim 
with consideration of any new evidence 
received since the February 2006 Board 
decision.  Any additional development 
deemed necessary, to include VA 
psychiatric examination, should be 
undertaken.  

3.	If the claim remains denied, the AOJ 
should issue another supplemental 
statement of the case (SSOC) before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N.R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

